DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on January 21, 2021, and any subsequent filings. 
Claims 38-41, 44-47, and 55 stand rejected.  Claims 42, 43, and 48-54 stand withdrawn.  Claims 38-55 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Jim Porcelli on March 22, 2021.
The application has been amended as follows: 
Claims 42 and 43 are rejoined; 
In Claim 47, line 2, delete "identified by the trademark TWEEN®" and insert "effervescent"; and
Cancel claims 48-54.
Allowable Subject Matter
Claims 38-47 and 55 are allowed.
The following is an examiner’s statement of reasons for allowance:  independent Claim 38 from which all allowed claims depend recites a single cartridge having two collectors which distinguishes the claims over Alburty, et al., U.S. Publication No. 2009/010575.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PATRICK ORME/Primary Examiner, Art Unit 1779